Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/7/2022, in which claims 1, 12-14, 23 were amended, claims 6, 8-11, 22 were cancelled, claims 15, 17 were withdrawn, claims 24-25 were added, has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate different devices with different configurations of Fig. 1-Fig.9. As stated above, this will cause confusion and thus different reference characters need to be used to designate different devices with different configurations of Fig. 1-Fig.9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 12-14, 16, 18-21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “wherein between the first dielectric region and the gate dielectric the further dielectric comprises a planar dielectric that is thicker than the gate dielectric and at the first surface adjoins a top side of a part of the drain extension region.” It is unclear the first surface refers to the first surface of the semiconductor body or refers to another first surface.  
For the purpose of this Action, the limitation of claim 1 will be interpreted and examined as --wherein between the first dielectric region and the gate dielectric, the further dielectric comprises a planar dielectric that is thicker than the gate dielectric and at the first surface of the semiconductor body adjoins a top side of a part of the drain extension region--.  
Regarding claim 23, claim 23 recites the limitation “wherein a thickness of the further dielectric at the portion wherein it is directly over the top side of the drain extension region is greater than a thickness of the gate dielectric.” The limitation is confusing and there is insufficient antecedent basis for “the portion” in the claim thus it is unclear “the portion” refers to which portion. 
For the purpose of this Action, the limitation of claim 23 will be interpreted and examined as -- wherein a thickness of a portion of the further dielectric that is directly over the top side of the drain extension region is greater than a thickness of the gate dielectric--.  
 	
Regarding claim 25, claim 25 recites the limitation “wherein the step-shaped transition is disposed directly over the location wherein the further dielectric directly adjoins the gate dielectric.” There is insufficient antecedent basis for “the location” in the claim. 
For the purpose of this Action, the limitation of claim 25 will be interpreted and examined as -- wherein the step-shaped transition is disposed directly over a location where the further dielectric directly adjoins the gate dielectric --.  

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-14, 16, 18, 20-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pub. 20170025532) in view of Denison et al. (US Pub. 20150179793) and Tanaka (US Pub. 20090114987)
Regarding claim 1, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 69 a planar field effect transistor, comprising: 
a drain extension region [NDL] between a channel region and a drain terminal [CP on DR] at a first surface of a semiconductor body; 
a first electrode part [GE] and a second electrode part [BE] laterally spaced apart from the first electrode part [GE], the first electrode part [GE] being arranged as a gate electrode above the channel region, the second electrode part [BE] being arranged above the drain extension region [NDL] and electrically isolated from the first electrode part [GE], the gate electrode [GE] being configured to control a conductive connection between the drain terminal [CP & HM on DR] and a source terminal [CP & HM on SR] of the planar field effect transistor; and 
a deep body region [PRF] electrically connected [through PBL and PEL] to the source terminal [CP & HM on SR] and extending laterally below the drain extension region [NDL], 
a gate dielectric [GZ on channel region] between the first electrode part [GE] and the channel region; and 
a further dielectric [GZ outside of channel region and STI under GE] between the first electrode part [GE] and the drain extension region [NDL],
wherein the deep body region [PRF] and the drain extension region [NDL] are separated from one another and at least partly overlap, 
wherein the deep body region [PRF] comprises laterally adjacent first and second body partial regions [region approximate drain terminal and region approximate channel region], the first body partial region [region approximate drain region DR] being located laterally closer to the drain terminal [CP & HM on DR] than the second body partial region [region approximate channel region],
wherein the further dielectric [GZ outside of channel region and STI under GE] comprises a first dielectric region [STI under GE] that is laterally spaced apart from the gate dielectric [GZ on channel region],

    PNG
    media_image1.png
    548
    523
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    503
    media_image2.png
    Greyscale

Mori et al. fails to disclose
wherein between the first dielectric region and the gate dielectric, the further dielectric comprises a planar dielectric that is thicker than the gate dielectric and at the first surface of the semiconductor body adjoins a top side of a part of the drain extension region.
Tanaka discloses in Fig. 1, paragraph [0068], [0069], [0071], [0078], [0082]-[0083]
wherein between the first dielectric region [7] and the gate dielectric [16], the further dielectric [7 and 17] comprises a planar dielectric [17] that is thicker than the gate dielectric [16] and at the first surface of the semiconductor body adjoins a top side of a part of the drain extension region [14].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tanaka into the method of Mori to include wherein between the first dielectric region and the gate dielectric, the further dielectric comprises a planar dielectric that is thicker than the gate dielectric and at the first surface of the semiconductor body adjoins a top side of a part of the drain extension region. The ordinary artisan would have been motivated to modify Mori in the above manner for the purpose of ensuring a higher breakdown voltage by dispersing the concentration of an electric field developed in the point of change in shape stepwise and relaxing the concentration of an electric field developed in the point of change in the shape of the end on the source side, of the local insulating layer, thus making it possible to realize a practicable resurf LDMOS capable of obtaining a predetermined ON resistance at a predetermined breakdown voltage [paragraph [0068], [0082] of Tanaka].
Mori et al. fails to disclose 
wherein a dopant dose in the first body partial region is lower than in the second body partial region.
Denison et al. discloses in Fig. 1, Fig. 4B, paragraph [0005], [0026], [0040]
wherein a dopant dose in the first body partial region [region of 1032 or 4024 approximate drain terminal] is lower than in the second body partial region [region 1032 or 4024 approximate channel region].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Denison et al. into the method of Mori et al. to include wherein a dopant dose in the first body partial region is lower than in the second body partial region. The ordinary artisan would have been motivated to modify Mori et al. in the above manner for the purpose of increasing a uniformity of electric fields in the drift layer [paragraph [0005], [0026], [0040] of Denison et al.].

Regarding claim 2, Mori et al. discloses in Fig. 49, Fig. 50, paragraph [0159]-[0162] wherein the second electrode part [BE] is electrically connected to the source terminal [CP and HM on SR].

Regarding claim 3, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 62 wherein the planar field effect transistor is a lateral power semiconductor component in which a body region [PBL] and a source region [SR] are electrically short-circuited.

Regarding claim 4, Mori et al. discloses in paragraph [0102]-[0103] wherein the drain extension region is configured to block a drain-to-source voltage in a range of 5V to 200V [60V]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Regarding claim 5, Mori et al. discloses in Fig. 2-6, wherein the first electrode part [GE] and the second electrode part [BE] are different parts of a patterned electrode layer [PSF].

Regarding claim 7, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 62 wherein the deep body region [PRF] and the second electrode part [BE] at least partly overlap.

Regarding claim 12, Mori et al. discloses in Fig. 2, wherein a part of the gate dielectric [GZ] at the first surface adjoins a top side of a part of the drain extension region [NDL].

Regarding claim 13, Mori et al. discloses in Fig. 69 and paragraph [0185] wherein the further dielectric [LCS] is a LOCOS (Local Oxidation of Silicon) oxide
In addition, the limitation “wherein the further dielectric is a LOCOS (Local Oxidation of Silicon) oxide” directs to product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). (MPEP 2113).
Regarding claim 14, Mori et al. discloses in Fig. 69 wherein the further dielectric [portion of LCS above the substrate surface and under gate electrode GE] is a planar dielectric, wherein an underside of the planar dielectric transitions into an underside of the gate dielectric [GZ] without any steps, and wherein a top side of the planar dielectric transitions into a top side of the gate dielectric [GZ] via a step directed toward the first surface.

Regarding claim 16, Mori discloses in Fig. 69 wherein the second electrode part [BE] is electrically connected via a contact to a field plate [HM] arranged above the second electrode part [BE], and wherein the field plate [HM] extends in a lateral direction further to the drain terminal [CP on DR] than the second electrode part [BE].

Regarding claim 18, Mori discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 69
wherein the drain extension region [NDL] comprises laterally adjacent first and second drain extension subregions [left region of NDL proximate drain region and right region of NDL proximate channel region]  
Mori fails to disclose 
wherein a dopant dose in the first drain extension subregion located laterally closer to the drain terminal is greater than a dopant dose in the second drain extension subregion.
Denison et al. discloses in Fig. 1, Fig. 5B, paragraph [0005], [0024], [0043]
wherein the drain extension region [drift layer 1012 or 5024] comprises laterally adjacent first and second drain extension subregions [right and left regions of drift layer 1012 or 5024], and wherein a dopant dose in the first drain extension subregion [right region of drift layer 1012 or 5024 proximate drain region] located laterally closer to the drain terminal is greater than a dopant dose in the second drain extension subregion [left region of drift layer 1012 or 5024 proximate channel region].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Denison et al. into the method of Mori et al. to include wherein the drain extension region comprises laterally adjacent first and second drain extension subregions, and wherein a dopant dose in the first drain extension subregion located laterally closer to the drain terminal is greater than a dopant dose in the second drain extension subregion. The ordinary artisan would have been motivated to modify Mori et al. in the above manner for the purpose of increasing a uniformity of electric fields in the drift layer [paragraph [0005], [0024], [0040] of Denison et al.].

Regarding claim 20, Mori et al. discloses in Fig. 62 
wherein the second body partial region [region approximate drain terminal] comprises a first lateral end that interfaces with the first body partial region [region approximate channel region] and a second lateral end that is opposite from the first lateral end and wherein the deep body region [PRF] is an elongated region that terminates at the second lateral end of the second body partial region [region approximate drain terminal].
Mori discloses in paragraph [0083] the deep body region [PRF] is a RESURF layer. Mori et al. further discloses in paragraph [0182] the RESURF effect can be obtained using an n doped region. Thus, when the RESURF layer is n doped region and is partially formed, the second lateral end of the second body partial region shown in Fig. 6 forms a p-n junction with the semiconductor body [PEL layer].
In addition, Denison et al. also discloses in Fig. 1 
wherein the second body partial region [region approximate drain terminal 1010] comprises a first lateral end that interfaces with the first body partial region [region approximate channel region 1014] and a second lateral end that is opposite from the first lateral end and forms a p-n junction with the semiconductor body [p-n junction between 1032 and 1034] and wherein the deep body region [1032] is an elongated region that terminates at the second lateral end of the second body partial region [region approximate drain terminal 1010].
 
Regarding claim 21, Mori et al. discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 69
a trench formed in the first surface of the semiconductor body and an insulating structure [STI] disposed within the trench, wherein the first electrode part [GE] and the second electrode [BE] are each electrically insulated from the semiconductor body by the insulating structure [STI], and wherein the first electrode part [GE] comprises a planar lower surface that runs parallel to the first surface of the semiconductor body and extends over a sidewall of the trench.

Regarding claim 24, Mori et al. further discloses in Fig.2, Fig. 49, Fig. 50, Fig. 51, Fig. 62 
wherein the first dielectric region [STI] comprises a shallow trench isolation dielectric.
In addition, the limitation “the further dielectric comprises a shallow trench isolation dielectric or a LOCOS (local oxidation of silicon oxide region)” directs to product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). (MPEP 2113).

Regarding claim 25, Tanaka further discloses in Fig. 1 wherein the first electrode part [13] comprises a step-shaped transition between a first lateral section of the first electrode part and a second lateral section of the first electrode part, wherein the first lateral section of the first electrode part is disposed directly over the gate dielectric [16], wherein the second lateral section is disposed directly over the further dielectric [7 and 17], and wherein the step-shaped transition is disposed directly over a location where the further dielectric [7 and 17] directly adjoins the gate dielectric [16].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tanaka into the method of Mori to include wherein the first electrode part comprises a step-shaped transition between a first lateral section of the first electrode part and a second lateral section of the first electrode part, wherein the first lateral section of the first electrode part is disposed directly over the gate dielectric, wherein the second lateral section is disposed directly over the further dielectric, and wherein the step-shaped transition is disposed directly over a location where the further dielectric directly adjoins the gate dielectric. The ordinary artisan would have been motivated to modify Mori in the above manner for the purpose of ensuring a higher breakdown voltage by dispersing the concentration of an electric field developed in the point of change in shape stepwise and relaxing the concentration of an electric field developed in the point of change in the shape of the end on the source side, of the local insulating layer, thus making it possible to realize a practicable resurf LDMOS capable of obtaining a predetermined ON resistance at a predetermined breakdown voltage [paragraph [0068], [0082] of Tanaka].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pub. 20170025532) in view of Tanaka (US Pub. 20090114987)
Regarding claim 23, Mori et al. discloses in Fig. 2 a planar field effect transistor, comprising: 
a drain extension region [NDL] between a channel region and a drain terminal [CP on DR] at a first surface of a semiconductor body; 
a first portion of the semiconductor body [PEL] extending to the first surface and between the drain extension region [NDL] and the channel region, the first portion [PEL] having a lower dopant concentration than the drain extension region [NDL][the first portion is p type, the drain extension region is n type, thus the first portion having a lower n-type dopant concentration than the drain extension region]; 
a first electrode part [GE] and a second electrode part [BE] laterally spaced apart from the first electrode part [GE], the first electrode part [GE] being arranged as a gate electrode above the channel region, the second electrode part [BE] being arranged above the drain extension region [NDL] and electrically isolated from the first electrode part [GE]; 
a gate dielectric [GZ on channel region] between the first electrode part [GE] and the channel region; and 
a further dielectric [GZ outside of channel region and STI under GE] between the first electrode part [GE] and the drain extension region [NDL], wherein the further dielectric [GZ outside of channel region and STI under GE] is disposed directly over a portion of a top side of the drain extension region [NDL], 
wherein the gate dielectric [GZ on channel region] adjoins the further dielectric [GZ outside of channel region and STI under GE] in a direction of the drain terminal [CP on DR], and 
wherein the further dielectric [GZ outside of channel region and STI under GE] has a constant thickness from a location wherein the further dielectric [GZ outside of channel region and STI under GE] directly adjoins the gate dielectric [GZ on channel region] and extending laterally across the first portion of the semiconductor body [PEL].

    PNG
    media_image2.png
    553
    503
    media_image2.png
    Greyscale

Mori fails to disclose in Fig. 2 the first portion having the same conductivity type as the drain extension region.
However, Mori discloses in Fig. 64, Fig. 67, paragraph [0183]-[0184] instead of having different conductivity type as the drain extension region, the first portion [NEL] has the same conductivity type as the drain extension region [NDL] to obtain low resistance.
Mori fails to disclose 
wherein a thickness of a portion of the further dielectric that is directly over the top side of the drain extension region is greater than a thickness of the gate dielectric.
Tanaka discloses in Fig. 1, paragraph [0068], [0069], [0071], [0078], [0082]-[0083]
wherein a thickness of a portion [17] of the further dielectric [7 and 17] that is directly over the top side of the drain extension region [14] is greater than a thickness of the gate dielectric [16].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tanaka into the method of Mori to include wherein a thickness of a portion of the further dielectric that is directly over the top side of the drain extension region is greater than a thickness of the gate dielectric. The ordinary artisan would have been motivated to modify Mori in the above manner for the purpose of ensuring a higher breakdown voltage by dispersing the concentration of an electric field developed in the point of change in shape stepwise and relaxing the concentration of an electric field developed in the point of change in the shape of the end on the source side, of the local insulating layer, thus making it possible to realize a practicable resurf LDMOS capable of obtaining a predetermined ON resistance at a predetermined breakdown voltage [paragraph [0068], [0082] of Tanaka].

Claims 1-4, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korec (US Pub. 20140284701) and in view of Liaw et al. (US Pub. 20020053695).
Regarding claims 1-4, 7, and 19, Korec discloses in Fig. 10B, paragraph [0070], [0078], [0080], [0162]-[0164] a planar field effect transistor, comprising: 
a drain extension region [908] between a channel region and a drain terminal at a first surface of a semiconductor body; and 
a first electrode part [gate] and a second electrode part [1014] laterally spaced apart from the first electrode part [gate], the first electrode part [gate] being arranged as a gate electrode above the channel region, the second electrode part [1014] being arranged above the drain extension region [908] and electrically isolated from the first electrode part [gate];
wherein the second electrode part is electrically connected to a source terminal [905];
wherein the planar field effect transistor is a lateral power semiconductor component in which a body region [P body] and a source region [905] are electrically short-circuited;
wherein the drain extension region is configured to block a drain-to-source voltage in a range of 5V to 200V;
a deep body region [902] electrically connected to a source terminal [905] and extending laterally below the drain extension region [908], 
a gate dielectric [gate oxide on channel] between the first electrode part [gate] and the channel region; and 
a further dielectric [gate oxide on drain extension 908 and thick oxide 1016 under the raised step portion 1014] between the first electrode part [GE] and the drain extension region [908], 
wherein the deep body region [902] and the drain extension region [908] are separated from one another and at least partly overlap,
wherein the deep body region [902] and the second electrode part at least partly overlap,
wherein the further dielectric [see annotated Fig] comprises a first dielectric region [thick oxide 1016 under the raised step portion 1014] that is laterally spaced apart from the gate dielectric [gate oxide on channel],
wherein between the first dielectric region [thick oxide 1016 under the raised step portion 1014] and the gate dielectric [gate oxide on channel], the further dielectric comprises a planar dielectric [see annotated Fig] that is thicker than the gate dielectric [gate oxide on channel] and at the first surface of the semiconductor body adjoins a top side of a part of the drain extension region [908],
a DC-DC converter comprising the planar field effect transistor of claim 1 [paragraph [0047], [0080]].

    PNG
    media_image3.png
    374
    590
    media_image3.png
    Greyscale

Korec fails to disclose 
wherein the deep body region comprises laterally adjacent first and second body partial regions, and wherein a dopant dose in the first body partial region located laterally closer to the drain terminal is lower than a dopant dose in the second body partial region.
	Liaw et al. discloses in Fig. 2, Fig. 11, paragraph [0026]
wherein the deep body region [30 and 32] or [60 and 62] comprises laterally adjacent first [32] or [62] and second [30] or [60] body partial regions, and wherein a dopant dose in the first body partial region [32] or [62] located laterally closer to the drain terminal is lower than a dopant dose in the second body partial region [30] or [60].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw into the method of Korec to include wherein the deep body region comprises laterally adjacent first and second body partial regions, and wherein a dopant dose in the first body partial region located laterally closer to the drain terminal is lower than a dopant dose in the second body partial region. The ordinary artisan would have been motivated to modify Korec in the above manner for the purpose of making the density of electricity field in the drift region uncrowded so that the surface voltage withstanding of the buried layer is increased and thus providing an improved buried layer [paragraph [0026]-[0027] of Liaw].

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 12-14, 16, 18-21, 23-25 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822